Citation Nr: 1046378	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include anxiety and depression with memory loss. 

4.  Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1997 to June 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

On his VA Form 9, substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge.  Accordingly, a travel board 
hearing was scheduled for him in August 2009 and a letter 
notifying him of that hearing was mailed in July 2009.  However, 
that letter was returned to the RO via the United States Postal 
Service which noted a different address for the Veteran.  
Subsequently, the RO rescheduled the Veteran for another travel 
board hearing in September 2009 and sent a letter notifying him 
of that hearing to his prior address (i.e. not the one indicated 
by the United States Postal Service in July 2009).  That letter 
was also returned to the RO via United States Postal Service 
which indicated the Veteran's new address once again.  
Consequently, the Veteran never received notice of the scheduled 
August or September 2009 hearings, which may explain why he 
failed to appear.  Pursuant to 38 C.F.R. § 20.700 (2010), a 
hearing on appeal will be granted to a Veteran who requests a 
hearing and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002).



Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing 
at the RO before a Veterans Law Judge, with 
appropriate notification to the Veteran and 
his representative.  The RO is advised to 
review the claims folder to ascertain the 
proper address for the Veteran. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


